THE THIRTEENTH COURT OF APPEALS

                                   13-13-00601-CV


  Dante Robinson and Charlotte M. Lewis-Robinson, Individually and d/b/a Aalto Auto
                                       Sales
                                        v.
               Sergio Alejandro Valle Ramirez, a/k/a Sergio O. Valle


                                 On Appeal from the
                  County Court at Law No 2 of Travis County, Texas
                         Trial Cause No. C-1-CV-12-011037


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



March 6, 2014